EXHIBIT 10i
 
AMENDMENT NO. 1, dated as of May 14, 2012, to EMPLOYMENT AGREEMENT, dated May
10, 2011 (the “Amendment”), by and between KINGSTONE INSURANCE COMPANY, a New
York stock property and casualty insurance company (the “Company”), and BARRY B.
GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated May 10, 2011 (the “Employment Agreement”), which sets forth the terms and
conditions upon which the Employee is employed by the Company and upon which the
Company compensates the Employee.
 
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to modify the Employee’s Base Salary (as defined therein).
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Paragraph 4.2 of the Employment Agreement is amended to provide that,
effective as of June 1, 2012, the Employee’s Base Salary is increased to three
hundred fifty thousand dollars ($350,000) per annum.
 
2. Except as amended hereby, the Employment Agreement shall continue in full
force and effect in accordance with its terms.
 
3. This Amendment shall be governed by, and interpreted and construed in
accordance with, the laws of the State of New York, excluding choice of law
principles thereof. In the event any clause, section or part of this Amendment
shall be held or declared to be void, illegal or invalid for any reason, all
other clauses, sections or parts of this Amendment which can be effected without
such void, illegal or invalid clause, section or part shall nevertheless
continue in full force and effect.
 
4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
5. Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
 
6. The Employee acknowledges that he has been represented by counsel, or has
been afforded an opportunity to be represented by counsel, in connection with
this Amendment. Accordingly, any rule or law or any legal decision that would
require the interpretation of any claimed ambiguities in this Amendment against
the party that drafted it has no application and is expressly waived by the
Employee. The provisions of this Amendment shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the date first above written.
 

  KINGSTONE INSURANCE COMPANY            
By:
/s/ Victor Brodsky       Victor Brodsky       Chief Financial Officer          
    /s/ Barry B. Goldstein       Barry B. Goldstein        

 
 
2

--------------------------------------------------------------------------------